Peb Cubiam,
The plaintiff’s son who was employed in defendant’s coal mine was killed by an electric shock while pulling a signal wire by means of which communication was had with the hoisting engineer at the surface. The- signal wire was not insulated and was placed three or four *511inches below insulated feed wires by which electricity was carried to the bottom of the shaft for light and power. The pulling of the signal wire caused a hammer to strike a plate in the engineer’s room and the wire was slack enough to allow the hammer to drop back after the plate was struck. It appeared from the testimony on behalf of the plaintiff that the range of the oscillation of the wire was sufficient to allow it to come into contact with the feed wires, from one of which the insulation had been broken four or five days before and actual contact of the wires was indicated by a deposit of copper solder on the signal wire at a point corresponding to the place on the feed wire from which the insulation had been broken.
The grounds of defense at the trial were that there was not sufficient evidence to show the cause of the accident and that if there was negligence in not inspécting the wires it was the negligence of the certified mine foreman, for whose neglect the defendant was not answerable. The issue of fact was clearly defined by the learned trial judge and it was submitted with the instruction that to entitle the plaintiff to a verdict, the jury must find that her son’s death was caused by an electric shock and that the current in the signal wire came from the feed wire and that .the defect in the latter, would have been discovered by adequate inspection , and that the control of the electric wire was not in the mine foreman but in an electrician assigned to that duty by the superintendent of the mine.
The contention that the cause of the accident was not shown is based on the testimony for the plaintiff that while the deceased held the signal wire he called to his assistant who also took hold of it, and that neither was able to release his hold until the controller was moved by a third person. From this it is strenuously argued that the shock which caused the death was not a momentary one that would have resulted from contact of the signal wire and the bare feed wire but a continuous *512one that must have been the result of an unexplained cause. This however overlooks the testimony that the oscillation of the signal wire might have caused it to be entangled with the feed wires and thus produce a continuous current.
We find no error which calls for a reversal. The judgment is affirmed.